DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 and 9-10 read “an outer peripheral surface inclined to taper.” The limitation “inclined to taper” renders the claim indefinite because it is unclear how the surface can be drawn to gradually become smaller. For further examination purposes, it will be interpreted that an outer peripheral surface is tapered.
	Claims 2 and 10 read “the rotary tool…slightly contacts the step side surface” and “the stirring pin slightly contact with the step side surface” respectively. Examiner is unable to ascertain and the specification does not provide evidence as to what is “slight 
	Claims 9 and 10 recite “the method for manufacturing a liquid-cooled jacket,” but are not dependent on any claim. For further examination purposes, it will be interpreted that claim 9 and claim 10 are separate independent claims.
Claims 3-8 and 11-16 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Makita (JP 5,168,212 B2) in view of Hori (WO 2016/132768 A1).
	Note: US 2018/0043465 A1 exists within the patent family of Hori. This US PG Publication document has been utilized as a convenient translation of Hori. All references to pages, columns, lines, and reference numerals cited below are in regard to the PG publication document, US 2018/0043465 A1. 
Regarding claim 1, Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]) comprising: 
providing a jacket main body (10) including a bottom part and a peripheral wall (14) part rising from a peripheral edge of the bottom part (Fig 1; [0039]); a seal body (30) configured to seal an opening part of the jacket main body (10) (Fig 1; [0038]); and a rotary tool (50) with a stirring pin (52) to be used for joining the jacket main body (10) and the seal body (30) together (Fig 4-5; [0038], [0053]),
the jacket main body (10) being formed of a first aluminum alloy ([0039]), the seal body being formed of a second aluminum alloy ([0045]), 
the stirring pin (52) having an outer peripheral surface inclined to taper (Fig 4-5; [0053]),
a preparing step of forming a step part having a step bottom surface (17) and a step side surface (16b) on an inner peripheral edge of the peripheral wall part (14) (Fig 1; [0049]);
a mounting step of mounting the seal body (30) on the jacket main body (10) and butting the step side surface (16b) and a side surface (30a) of the seal body (30) to form a first butt portion (40) and putting the step bottom surface (17) and a back surface (30b) of the seal body (30) on each other to form a second butt portion (60) (Fig 4-5; [0050]-[0051]); and
a main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding (Fig 4-5; [0052]-[0053]).

	Hori teaches friction stir welding two metal components (Title; Abstract). Hori further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the second component (2) has a surface (2a) rising obliquely from the bottom surface (2c) (Fig 2A; [0063]). Hori further teaches the stirring pin (F2) of the rotary tool (F) rotating contacts only the first component (1) (Fig 2C; [0028]). 
	It would have been obvious to one skilled in the art to form a jacket main body of a first aluminum alloy and a seal body of a second aluminum alloy, and performing friction stir welding to joining the jacket main body and the seal body together, as taught by Makita, wherein the first aluminum alloy has a higher hardness than the second aluminum alloy, because Hori teaches that, during friction stir welding, a softer metallic alloy will deform and join to a harder metallic alloy ([0086]), and Makita teaches the seal body deforming and joining to the jacket body (Figures 4 and 5, elements 30 and 10; [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the jacket main body has a surface rising obliquely from the bottom surface to increase the butting 
Regarding claim 2, Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]) comprising:
providing a jacket main body (10) including a bottom part and a peripheral wall (14) part rising from a peripheral edge of the bottom part (Fig 1; [0039]); a seal body (30) configured to seal an opening part of the jacket main body (10) (Fig 1; [0038]); and a rotary tool (50) with a stirring pin (52) to be used for joining the jacket main body (10) and the seal body (30) together (Fig 4-5; [0038], [0053]),
the jacket main body (10) being formed of a first aluminum alloy ([0039]), the seal body being formed of a second aluminum alloy ([0045]), 
the stirring pin (52) having an outer peripheral surface inclined to taper (Fig 4-5; [0053]),
a preparing step of forming a step part having a step bottom surface (17) and a step side surface (16b) on an inner peripheral edge of the peripheral wall part (14) (Fig 1; [0049]); 
a mounting step of mounting the seal body (30) on the jacket main body (10) and butting the step side surface (16b) and a side surface (30a) of the seal body (30) to form a first butt portion (40) and putting the step bottom surface 
a main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding (Fig 4-5; [0052]-[0053]). 
Makita teaches the jacket main body and the seal body are formed of a first aluminum alloy and a second aluminum alloy and that the seal body (30) is joined to the jacket body (10) ([0052]). However Makita does not explicitly disclose the hardness of each component. Makita also does not explicitly disclose the step side surface rising obliquely from the step bottom surface to expand toward the opening part nor that only the stirring pin of the rotary tool rotating contacts with only the seal body and slightly contact with the step side surface of the jacket main body.
Hori teaches friction stir welding two metal components (Title; Abstract). Hori further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the second component (2) has a surface (2a) rising obliquely from the bottom surface (2c) (Fig 2A; [0063]). Hori further teaches only the stirring pin (F2) of the rotary tool (F) rotating contacts with the first component (1) and slightly contacts with a step side surface (2a) of the second component (2) (Fic 2C-3; [0072]).
As Makita teaches the seal body deforms to the jacket body, it is inherent that the hardness of the aluminum of the seal body is smaller than the hardness of the aluminum of the jacket body as evidence by Hori (see Hori, [0086]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the jacket 
	Regarding claim 4, Makita teaches limitations of claim 2 as discussed above but does not explicitly disclose an inclination angle of the outer peripheral surface.
Hori teaches an inclination angle of the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface as taught by Hori in order to easily move the stirring pin along the butting interface (see Hori, [0080]).
Regarding claim 5, Makita teaches wherein in the mounting step the step side surface (6b) and the side surface (30a) of the seal body (30) are brought into surface contact with each other (Fig 4-5; [0050]-[0051]). 
Makita does not explicitly disclose an incline surface is formed on the side surface of the seal body.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that an incline surface is formed on the side surface of the seal body to increase the butting interface between the two components to increase the joining strength (see Hori, [0079]).
	Regarding claim 6, Makita teaches wherein the seal body (30) is formed of an aluminum alloy ([0045]), and wherein the jacket main body (10) is formed of an aluminum alloy cast material ([0039]).
Makita does not explicitly disclose the seal body is an aluminum alloy wrought material but teaches the sealing body can be manufactured by die casting, casting, forging, or the like. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the aluminum alloy is a wrought material to yield the predictable result of a light weight seal body. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another to obtain predictable results. 
	Regarding claim 7, Makita teaches limitations of claim 2 as discussed above but does not explicitly disclose a spiral groove engraved on the rotary tool.
Hori teaches wherein the rotary tool (F) is rotated clockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved counterclockwise from a proximal end thereof toward a distal end thereof ([0058]), and

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the rotary tool is rotated clockwise and has a spiral groove engrave counterclockwise and the rotary tool is rotated counterclockwise and has a spiral groove engraved clockwise as taught by Hori so that the amount of metals to be leaked outside of the metal members can be reduced (see Hori, [0059]).
	Regarding claim 8, Makita further teaches wherein in the main joining step a rotating direction and a traveling direction of the rotary tool (50) are set such that a plasticized region formed in a moving track of the rotary tool (50) has a region for the jacket main body side corresponding to a shear side (50b) and a region for the seal body side corresponding to a flow side (50b) (Fig 2; [0056]).
	Regarding claim 9, Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]), comprising:
providing a jacket main body (10) including a bottom part and a peripheral wall (14) part rising from a peripheral edge of the bottom part (Fig 1; [0039]); a seal body (30) configured to seal an opening part of the jacket main body (10) (Fig 1; [0038]); and a rotary tool (50) with a stirring pin (52) to be used for joining the jacket main body (10) and the seal body (30) together (Fig 4-5; [0038], [0053]),
the jacket main body (10) being formed of a first aluminum alloy ([0039]), the seal body being formed of a second aluminum alloy ([0045]), 
the stirring pin (52) having an outer peripheral surface inclined to taper and having a flat distal end face (Fig 4-5; [0053]), 
a preparing step of forming a step part having a step bottom surface (17) and a step side surface (16b) on an inner peripheral edge of the peripheral wall part (14) (Fig 1; [0049]); 
a mounting step of mounting the seal body (30) on the jacket main body (10) and butting the step side surface (16b) and a side surface (30a) of the seal body (30) to form a first butt portion (40) and putting the step bottom surface (17) and a back surface (30b) of the seal body (30) on each other to form a second butt portion (60) (Fig 4-5; [0050]-[0051]); and
a main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding while a distal end of the stirring pin (52) is inserted more deeply than the step bottom surface (17) (Fig 4-5; [0052]-[0053]).
Makita teaches the jacket main body and the seal body are formed of a first aluminum alloy and a second aluminum alloy and that the seal body (30) is joined to the jacket body (10) ([0052]). However Makita does not explicitly disclose the hardness of each component. Makita also does not explicitly disclose the step side surface rising obliquely from the step bottom surface to expand toward the opening part nor that only the stirring pin of the rotary tool rotating contacts with the seal body and the outer 
Hori teaches friction stir welding two metal components (Title; Abstract). Hori further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the second component (2) has a surface (2a) rising obliquely from the bottom surface (2c) (Fig 2A; [0063]). Hori further teaches only the stirring pin (F2) of the rotary tool (F) rotating contacts with the first component (1) and the outer peripheral surface of the stirring pin (F2) and a step side surface (2a) are spaced apart from each other ([0073]). 
As Makita teaches the seal body deforms to the jacket body, it is inherent that the hardness of the aluminum of the seal body is smaller than the hardness of the aluminum of the jacket body as evidence by Hori (see Hori, [0086]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the jacket main body has a surface rising obliquely from the bottom surface to increase the butting interface between the two components to increase the joining strength (see Hori, [0079]). Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the stirring pin of the rotary tool only contacts with the seal body and the outer peripheral surface of the stirring pin and the step side surface are spaced apart from each other to avoid generation of burrs and insufficient joining (see Hori, [0073]).
Regarding claim 10, Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]) comprising:
providing a jacket main body (10) including a bottom part and a peripheral wall (14) part rising from a peripheral edge of the bottom part (Fig 1; [0039]); a seal body (30) configured to seal an opening part of the jacket main body (10) (Fig 1; [0038]); and a rotary tool (50) with a stirring pin (52) to be used for joining the jacket main body (10) and the seal body (30) together (Fig 4-5; [0038], [0053]),
the jacket main body (10) being formed of a first aluminum alloy ([0039]), the seal body being formed of a second aluminum alloy ([0045]), 
the stirring pin (52) having an outer peripheral surface inclined to taper and having a flat distal end face (Fig 4-5; [0053]), 
a preparing step of forming a step part having a step bottom surface (17) and a step side surface (16b) on an inner peripheral edge of the peripheral wall part (14) (Fig 1; [0049]); 
a mounting step of mounting the seal body (30) on the jacket main body (10) and butting the step side surface (16b) and a side surface (30a) of the seal body (30) to form a first butt portion (40) and putting the step bottom surface (17) and a back surface (30b) of the seal body (30) on each other to form a second butt portion (60) (Fig 4-5; [0050]-[0051]); and
a main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding while a distal end of the 
Makita teaches the jacket main body and the seal body are formed of a first aluminum alloy and a second aluminum alloy and that the seal body (30) is joined to the jacket body (10) ([0052]). However Makita does not explicitly disclose the hardness of each component. Makita also does not explicitly disclose the step side surface rising obliquely from the step bottom surface to expand toward the opening part nor that only the stirring pin of the rotary tool rotating contacts with the seal body, and the outer peripheral surface of the stirring pin slightly contact with the step side surface.
Hori teaches friction stir welding two metal components (Title; Abstract). Hori further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the second component (2) has a surface (2a) rising obliquely from the bottom surface (2c) (Fig 2A; [0063]). Hori further teaches only the stirring pin (F2) of the rotary tool (F) rotating contacts with the first component (1) and the outer peripheral surface of the stirring pin (F2) and a step side surface (2a) slightly contact (Fic 2C-3; [0072]).
As Makita teaches the seal body deforms to the jacket body, it is inherent that the hardness of the aluminum of the seal body is smaller than the hardness of the aluminum of the jacket body as evidence by Hori (see Hori, [0086]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the jacket main body has a surface rising obliquely from the bottom surface to increase the butting 
Regarding claim 12, Makita teaches limitations of claim 10 as discussed above but does not explicitly disclose an inclination angle of the outer peripheral surface.
Hori teaches an inclination angle of the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface as taught by Hori in order to easily move the stirring pin along the butting interface (see Hori, [0080]).
Regarding claim 13, Makita teaches wherein in the mounting step the step side surface (6b) and the side surface (30a) of the seal body (30) are brought into surface contact with each other (Fig 4-5; [0050]-[0051]). 
Makita does not explicitly disclose an incline surface is formed on the side surface of the seal body.
Hori teaches wherein an incline surface is formed on the side surface of the first component (1) (Fig 2A-C; [0066]).

Regarding claim 14, Makita teaches wherein the seal body (30) is formed of an aluminum alloy ([0045]), and wherein the jacket main body (10) is formed of an aluminum alloy cast material ([0039]).
Makita does not explicitly disclose the seal body is an aluminum alloy wrought material but teaches the sealing body can be manufactured by die casting, casting, forging, or the like. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the aluminum alloy is a wrought material to yield the predictable result of a light weight seal body. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another to obtain predictable results. 
Regarding claim 15, Makita teaches limitations of claim 10 as discussed above but does not explicitly disclose a spiral groove engraved on the rotary tool.
Hori teaches wherein the rotary tool (F) is rotated clockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved counterclockwise from a proximal end thereof toward a distal end thereof ([0058]), and
wherein the rotary tool (F) is rotated counterclockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved clockwise from a proximal end thereof toward a distal end thereof ([0059]).

Regarding claim 16, Makita further teaches wherein in the main joining step a rotating direction and a traveling direction of the rotary tool (50) are set such that a plasticized region formed in a moving track of the rotary tool (50) has a region for the jacket main body side corresponding to a shear side (50b) and a region for the seal body side corresponding to a flow side (50b) (Fig 2; [0056]).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Makita in view of Hori as applied to claims 2 and 10 above, and further in view of Seo (JP 5,136,516 B2).
	Regarding claims 3 and 11, Makita and Hori teach the method of claims 2 and 10 as discussed above.
Makita and Hori does not explicitly disclose a plate thickness of the seal body is set larger than a height of the step side surface.
Seo teaches a method for manufacturing a sealed container (Title) and further teaches a plate thickness (T2) of the seal body (10’) is set larger than a height of a groove (H2) it is placed in (Fig 6; [0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita and Hori such that 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726